IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-25,057-09


RODNEY JOHN RAMIREZ, Relator

v.

HON. LINDA CHEW, JUDGE OF THE 327TH DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 59793

FROM EL PASO COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends, among other things, that in 2009, he filed
an original application for a writ of habeas corpus in the 327th District Court of El Paso County and
that Respondent, the Judge of the 327th District Court, has not ruled on his application.	
	Respondent shall respond to Relator's claim.  Her response shall be submitted to this Court
within 30 days of the date of this order.  This application for leave to file a writ of mandamus will
be held in abeyance until Respondent has submitted her response.

Filed:	March 6, 2013
Do not publish